OPINION — AG — IF AN INSURANCE AGENCY MANAGER, WHOSE AGENCY CARRIES THE CITY OF MAYSVILLES' INSURANCE, RUNS FOR AND IS ELECTED TO THE OFFICE OF CITY COUNCILMAN, FROM AND AFTER HIS OR HER ELECTION AND QUALIFICATION AS A CITY COUNCIL MEMBER, THE CITY MAY NOT ENTER INTO OR RENEW A ' CONTRACT ' OF INSURANCE WITH A COMPANY FOR WHICH THE COUNCIL MEMBER SERVES AS A MANAGER OR AGENT UNDER THE PROVISIONS OF 62 O.S. 1971 371 [62-371] AND 21 O.S. 1971 344 [21-344] AND 21 O.S. 1971 355 [21-355] (CONFLICT OF INTEREST) CITE: OPINION NO. 69-263, OPINION NO. 73-190, OPINION NO. 73-234 (J. ANGELA ABLES) ** SEE OPINION NO. 91-542 (1991) ** SEE: OPINION NO. 89-503 (1989) ** ** SEE OPINION NO. 87-530 (1987) **